Citation Nr: 0324731	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  02-04 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for the gouty 
diathesis disability of multiple joints, currently evaluated 
as 10 percent disabling.

3.  Entitlement to service connection for degenerative disc 
disease, status post herniated nucleus pulposus at L3-L4.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Air Force from July 
1952 to July 1956, and from February 1957 to August 1974.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied the appellant's claims of 
entitlement to increased ratings for the left knee disability 
and the gouty diathesis disability of multiple joints, as 
well as his claim of entitlement to service connection for a 
lumbosacral disorder.

The Board notes the VA medical examination conducted in 
October 2000 resulted in clinical findings of gouty disease 
in the appellant's elbows and ankles that the examiner 
related to the service-connected disability of gouty 
diatheses of multiple joints.  The matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate the claims at issue in this case.

2.  The appellant's left knee disability is currently 
manifested by subjective complaints of pain, pain and 
swelling with use, giving way and need for pain medication 
and objective clinical evidence of some tenderness, stability 
to varus and valgus stresses, 5/5 strength, a decreased range 
of motion, and radiographic evidence of severe degenerative 
changes.

3.  Based on the clinical findings, there is no evidence of 
ankylosis of the knee or of recurrent subluxation or lateral 
instability.

4.  Based on the clinical findings, there is no evidence of 
limitation of flexion to 30 degrees or of limitation of 
extension to 15 degrees.

5.  The left knee disability does not present an unusual or 
exceptional disability picture.

6.  The appellant's gouty diathesis of multiple joints 
disability in the extremities is currently manifested by 
subjective complaints of pain, swelling and aching and 
objective clinical evidence of a normal range of motion of 
the hands, wrists, elbows and ankles.

7.  The appellant's gouty diathesis of multiple joints 
disability in the lumbar spine is currently manifested by 
subjective complaints of pain and objective clinical evidence 
of decreased motion; pain on motion; no tenderness to 
palpation; no spasms; 5/5 muscle strength; and mild 
degenerative changes.

8.  The gouty diathesis of multiple joints disability does 
not present an unusual or exceptional disability picture.

9.  The appellant's in-service treatment for lumbar spine 
spasms has not been shown to have resulted in any residuals 
or to have resulted in symptoms, apart from the service-
connected gouty diathesis, that were other than acute and 
transitory.

10.  There is no competent medical evidence showing that the 
appellant has any current diagnosis relating to lumbar spine 
pathology, apart from the service-connected gouty diathesis, 
that is etiologically linked to service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability have not been met on either a 
schedular or an extraschedular basis.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003-5024, 5256, 5257, 5258, 5259, 
5260, 5261 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.159 and 
3.326(a)); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).


2.  The criteria for an evaluation in excess of 10 percent 
for the gouty diathesis of multiple joints disability have 
not been met on either a schedular or an extraschedular 
basis.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 
5017, 5205-5255, 5270-5274, 5289, 5292, 5295 (2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a)).

3.  A lumbar spine disorder other than that associated with 
the gouty diathesis disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
finds that the criteria, whether schedular or extraschedular, 
for an evaluation in excess of the currently assigned 10 
percent for the left knee disability have not been met.  The 
Board also finds that the criteria, whether schedular or 
extraschedular, for an evaluation in excess of the currently 
assigned 10 percent for the gouty diathesis of multiple 
joints disability have not been met.  Lastly, the Board finds 
that service connection for a lumbar spine disorder other 
than gouty diathesis is not warranted.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased rating claims.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991). 

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present level of 
disability is found in the report of the VA evaluation 
conducted in October 2000.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate 

Diagnostic Codes for the specific joint involved.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  Diagnostic Code 5003.

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).

A.  Left knee.

Service connection for the residuals of an arthrotomy of the 
left knee with traumatic arthritis was originally granted by 
the RO in a November 1975 rating decision.  A 10 percent 
evaluation was assigned the left knee disability under 
Diagnostic Code 5010-5259, effective in September 1974.

The appellant contends that an increased rating for his left 
knee is warranted based upon his knee symptomatology.  He has 
reported that he experiences pain and swelling more 
frequently and that the knee gives way.

The appellant underwent a VA joints examination in October 
2000.  He complained of pain and swelling in the knee with 
activities.  The examiner noted that the appellant had a 
large Baker's cyst that gave him a great deal of pain.  The 
appellant also reported that he had symptoms of the knee 
giving way; he denied any locking or catching and reported 
that he took Naprosyn.  On physical examination, the 
appellant demonstrated a left knee range of motion of 5 to 
130 degrees.  The surgical scar was well healed.  Tenderness 
over the medial joint line was demonstrated.  The anterior 
and posterior drawer tests were negative, as were the Lachman 
and McMurray tests.  The knee was stable to varus and valgus 
stress.  There was 5/5 strength.  Radiographic examination 
revealed severe degenerative disease with severe joint space 
narrowing; the impression was traumatic arthritis of the left 
knee.  The examiner stated that the appellant would be 
expected to have pain with activity.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

The applicable regulations contain a number of provisions 
relating to the knee joint.  Diagnostic Code 5256 provides 
that favorable ankylosis of either knee warrants a 30 percent 
evaluation.  Ankylosis is considered to be favorable when the 
knee is fixed in full extension, or in slight flexion at an 
angle between 0 degrees and 10 degrees.  A 40 percent 
evaluation requires that the knee be fixed in flexion at an 
angle between 10 degrees and 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  A 20 percent evaluation may be 
assigned where there is evidence of dislocated cartilage, 
with frequent episodes of "locking," pain, and effusion into 
the knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Under Diagnostic Code 5260, a loss of 95 degrees of flexion 
(or flexion limited to 45 degrees) is rated as 10 percent 
disabling.  A 20 percent evaluation for limitation of motion 
of the knee is assigned where extension is limited to 15 
degrees or flexion is limited to 30 degrees.  Diagnostic 
Codes 5260 and 5261.  Normal extension of the knee is to zero 
degrees, and normal flexion is 140 degrees.  38 C.F.R. § 
4.71, Plate II.  

Several of the diagnostic codes for rating knee disability 
are not applicable in this case.  Diagnostic Codes 5260 and 
5261 are not for application because the appellant has not 
demonstrated the requisite limitation of flexion or 
extension.  There is no objective clinical evidence of 
dislocated cartilage, with frequent episodes of "locking," or 
effusion into the knee joint.  Nor is there any medical 
evidence of ankylosis.  Therefore Diagnostic Codes 5258 and 
5256 are not for application.  

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, will 
be assigned a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment.  38 C.F.R. Part 4, Diagnostic 
Code 5257.  While the appellant has stated that his left knee 
gives way, there is no medical evidence of such 
symptomatology in the left knee.  There was no objective 
clinical evidence of recurrent subluxation or lateral 
instability of the left knee on VA examination.  

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is expected 
during flare-ups or with increased use, and the degree of 
pain he has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  In this case, chronic pain was 
reported; however, no muscle atrophy or weakness has been 
demonstrated and there is no clinical evidence of any muscle 
spasm.  Recent objective medical evidence did, however, show 
findings of joint line tenderness.  In addition, the 
appellant has made consistent complaints of knee pain in the 
left knee, and there are VA examination findings of 
degenerative changes and joint line tenderness with pain that 
could further limit his functional ability such as range of 
motion.  

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, and allowing the appellant the benefit of the 
doubt, such tenderness, degenerative changes and chronic pain 
that could limit functional ability does not warrant an 
evaluation in excess of 10 percent for the left knee 
disability.  Consideration has been given to assigning a 
separate rating for other functional impairment, per the 
VAOPGCPREC 23-97.  See 62 Fed. Reg. 63604 (1997).  In this 
case, the medical evidence does not currently demonstrate 
locking, instability, subluxation, or other manifestation 
that would warrant an additional separate 10 percent rating.  
Thus, the current 10 percent evaluation is based on the 
functional limitations described in the absence of 
instability and subluxation.  In the absence of such 
additional and separate disability, a separate or higher 
rating is not in order.  

It is again noted that the current 10 percent rating is 
assigned based on the limitation of functional ability due to 
pain during flare-ups and increased use and the joint line 
tenderness that has been clinically documented.  No 
subluxation or instability has been demonstrated.  X-rays 
have confirmed the presence of arthritic changes, but a 
separate rating under those provisions is not indicated 
because the appellant's limitation of motion during flare-up 
and increased use is already considered in the rating 
assigned.

The appellant has indicated that he should be rated as more 
than 10 percent disabled for his left knee disability due to 
his symptomatology.  However, the appellant, as a layperson, 
is not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The VA medical examination report indicates a small loss of 
range of motion.  These clinical assessments are considered 
persuasive as to the appellant's degree of impairment due to 
his left knee disability since they consider the overall 
industrial impairment due to his left knee.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 10 percent evaluation for the left 
knee disability at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected left knee disability has presented such an unusual 
or exceptional disability picture at any time as to require 
an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for a knee disability, but the required manifestations have 
not been shown in this case.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The appellant has not required any recent hospitalization for 
his left knee disability and he has not demonstrated more 
than occasional treatment for his left knee.  The appellant 
has not offered any objective evidence of any symptoms due to 
the left knee disability that would render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that the assignment of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996) (When evaluating an increased 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.)

The findings needed for the next higher evaluation of 20 
percent are not demonstrated in the evidence of record.  
Also, findings that would support the assignment of another 
separate, compensable evaluation have not been demonstrated.  
Since the preponderance of the evidence is against the 
allowance of an evaluation in excess of 10 percent for the 
appellant's left knee disability, the benefit of the doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B.  Gouty diathesis.

The Board observes that, effective August 26, 2001, changes 
were made to the rating schedule with respect to the 
evaluation of ankylosis and limitation of motion of digits of 
the hands.  See 67 Fed. Reg. 48,784-787 (July 26, 2002).  
However, these changes did not alter the rating criteria or 
the percentage evaluations assigned for ankylosis of the ring 
or little finger.  A version either more or less favorable to 
the appellant is therefore not present in this case.  

Diagnostic Code 5017 provides that gout is rated under the 
criteria for rheumatoid arthritis, Diagnostic Code 5002.  See 
38 C.F.R. § 4.71a.  Rheumatoid arthritis as an active process 
with constitutional manifestations associated with active 
joint involvement that is totally incapacitating warrants a 
100 percent disability rating; with less symptomatology than 
the criteria for a 100 percent rating but with weight loss 
and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring four or more 
times a year or a lesser number over prolonged periods a 60 
percent evaluation is assigned; with symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year a 40 
percent evaluation is assigned; and one or two exacerbations 
a year in a well-established diagnosis warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion and 
that the ratings for active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5002.

Review of the medical evidence of record from the past five 
years does not reveal any treatment for constitutional 
manifestations of gout associated with active joint 
involvement.  There is no evidence that the appellant has 
suffered functional impairment of the fingers, hands, wrists, 
elbows or ankles due to gout.  The appellant underwent a VA 
medical examination in October 2000; he complained of pain in 
all of his proximal interphalangeal (PIP) joints of both 
hands.  He also complained of pain and swelling in the second 
and third metacarpal phalangeal (MP) joints of both hands.  
He said that the carpal metacarpal (CMC) and metacarpal 
joints of both thumbs gave him problems with intermittent 
pain and swelling that was worse with activity and that his 
elbows occasionally swelled and ached.  The appellant also 
reported that he had minimal pain and swelling in each ankle.  
On physical examination, the ankles and elbows demonstrated 
full range of motion, without any erythema, swelling, 
tenderness.  Each joint demonstrated 5/5 strength.  The hands 
and wrists also demonstrated full range of motion without 
erythema or swelling; strength was 5/5 and sensation was 
intact.  There was no tenderness to palpation of the lumbar 
spine, nor were muscle spasms present.  There was 5/5 
strength of all muscle groups.  Sensation was intact.  The 
appellant demonstrated flexion to 90 degrees; extension to 20 
degrees; and lateral bending to 45 degrees.  This motion was 
accomplished with complaints of pain.  Radiographic 
examination revealed mild degenerative changes at all levels.  

Based on review of the medical evidence of record, the Board 
finds that the appellant's service-connected gouty diathesis 
is manifested by complaints of pain, swelling and aching and 
objective clinical evidence of a normal range of motion of 
the hands, wrists, elbows and ankles.  Since the appellant 
has demonstrated a normal range of motion of these joints, as 
well as 5/5 strength, Diagnostic Codes 5270, 5271, 5205-5209, 
5214, 5215, and 5216-5227 are not for application.

The appellant's gouty diathesis disability in the lumbar 
spine is currently manifested by subjective complaints of 
pain and objective clinical evidence of decreased motion; 
pain on motion; no tenderness to palpation; no spasms; 5/5 
muscle strength; and mild degenerative changes.  There is no 
documentation of definite health impairment or incapacitating 
exacerbations of gout, and chronic residuals other than 
limitation of motion of the lumbar spine have not been shown.  

The appellant's low back disability could be evaluated under 
Diagnostic Code 5292, limitation of motion of the lumbar 
spine, or Diagnostic Code 5295.  A 10 percent evaluation is 
warranted by slight limitation of motion and a moderate 
limitation of motion warrants a 20 percent rating.  A rating 
in excess of 20 percent for limitation of motion of the 
lumbar spine requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  Under Diagnostic Code 5295, a 
10 percent evaluation may be assigned with characteristic 
pain on motion.  A 20 percent evaluation is warranted for 
lumbosacral strain where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  

The Board concludes that the evidence of record does not 
reflect the level of disability required for a 20 percent 
rating under Diagnostic Code 5295.  In this regard, no muscle 
spasm was indicated in the recent medical evidence.  
Moreover, the ranges of lumbar motion demonstrated upon VA 
examination are not descriptive of the moderate limitation of 
motion required for a 20 percent rating under Diagnostic Code 
5292.  Furthermore, no ankylosis of the lumbar spine has been 
demonstrated and therefore Diagnostic Code 5289 is not for 
application.

The Board has also considered whether an additional rating 
should be given for functional loss due to pain under 
38 C.F.R. § 4.40 (including pain on use or during flare-ups) 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  It is necessary to consider these regulatory 
provisions in the case of disabilities involving a joint 
rated on the basis of limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this case, chronic pain 
was reported, but no muscle atrophy was demonstrated during 
the October 2000 VA examination and there was no clinical 
evidence of muscle spasms, decreased strength or decrease in 
sensation.  The appellant has consistently complained of 
chronic pain, but recent objective medical evidence showed 
findings of limitation of motion and pain on motion in the 
lumbar spine only.  There currently is no clinical evidence 
sufficient for findings of functional loss due to pain in any 
joint other than the lumbar spine.

The most current clinical evidence demonstrates no more than 
slight, albeit painful, limitation of motion of the 
lumbosacral spine, with no objective credible evidence of 
associated muscle spasms or limitation of motion of the 
elbows, ankles, wrists, hands or fingers in order to warrant 
an evaluation in excess of 10 percent for the gouty diathesis 
under applicable diagnostic criteria.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5002, 5017, 5205-5255, 5270-5274, 5289, 
5292, 5295.  As such, the Board does not find that the 
objective clinical evidence warrants an evaluation in excess 
of 10 percent due to functional impairment manifested by 
weakness or other related symptomatology of the appellant's 
low back, elbows, ankles, wrists, hands and fingers, to 
include decreased endurance, excess fatigability, and 
incoordination.  There is no competent credible evidence at 
this time suggesting that the appellant's gouty diathesis 
disability produces more functional impairment so as to 
warrant a schedular evaluation in excess of 10 percent under 
38 C.F.R. § 4.40 and § 4.45, or the applicable diagnostic 
codes.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 91, 93 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  Therefore, the 
regular schedular standards, with the 10 percent evaluation 
currently assigned, adequately compensate appellant for any 
adverse industrial impact caused by his gouty diathesis 
disability.  The appellant's current symptomatology more 
nearly approximates the criteria indicative of a 10 percent 
schedular evaluation under Diagnostic Codes 5002, 5017, 5292 
and 5295, and therefore, the 10 percent evaluation is 
continued.  38 C.F.R. § 4.7.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the gouty diathesis disability 
presents an unusual or exceptional disability picture.  
38 C.F.R. § 3.321(b)(1).  Significantly, the appellant's 
gouty diathesis disability has not required frequent periods 
of hospitalization and has not, in and of itself, and apart 
from his other joint problems, markedly interfered with 
employment, particularly in light of the radiographic 
findings of mild degenerative changes.  There is no credible, 
competent evidence indicating a greater degree of functional 
loss attributable to the gouty diathesis disability than that 
commensurate with the assigned 10 percent rating.  Therefore, 
the regular schedular standards, with the 10 percent 
evaluation currently assigned, adequately compensate 
appellant for any adverse industrial impact his gouty 
diathesis disability has.

II.  Service connection claim.

The appellant maintains that he is entitled to service 
connection for degenerative disc disease at the L3-L4 level, 
to included a herniated nucleus pulposus.  His representative 
has joined in this contention.

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  A chronic 
disease listed in 38 C.F.R. § 3.309(a) will be considered to 
have been incurred in service if it is manifest to a degree 
of 10 percent or more one year following the date of 
separation from service even though there is no evidence of 
such disease during service.  38 C.F.R. § 3.307.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  


For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

Review of the appellant's service medical records reveals 
that x-rays of the appellant's lumbar spine taken in July 
1963 were negative.  In November 1968, the appellant sought 
treatment for back pain.  On physical examination, there was 
minimal spasm and there was point tenderness at the L4-L5-S1 
area.  The impression was probable HNP L4-5.  Radiographic 
examination in November 1968 demonstrated lumbarization of S-
1 and the intervertebral disc spaces appeared to be well 
maintained.  The report of a medical examination conducted in 
October 1970 indicated that the appellant had not experienced 
any problem since the November 1968 minimal spasm.  In 
October 1973, the appellant reported recurrent back pain on a 
report of medical history.  The medical examination revealed 
a normal spine.  The appellant was seen in an orthopedic 
clinic in January 1974; physical examination revealed mild 
tenderness at the right sacroiliac joint.  The appellant 
demonstrated full flexion of the back and extremities.  The 
was no muscle spasm.  Radiographic examination revealed 
sacralization of L5 on left and no other abnormalities.  The 
conclusion was that no treatment was necessary.

Post-service medical records reveal that the appellant 
incurred a sudden onset of back pain while lifting a large 
fan assembly in the course of his Post Office employment in 
June 1984.  A June 1984 CT scan revealed mild diffuse disc 
bulging at L4-5 with minimal posterior bulging at L5-S1.  
There was no evidence of disc herniation, significant 
stenosis, or significant degenerative disease.  Subsequently, 
in July 1987, the appellant injured his back on the job while 
lifting an air conditioner motor.  Physical examination 
revealed marked limitation of motion of the lumbar spine with 
muscle spasm; the diagnosis was low back strain.  

In January 1989, the appellant again injured his lumbar 
spine.  He demonstrated a slight limitation of motion of the 
lumbar spine.  The clinical impression was degenerative disc 
disease of the lumbosacral spine and acute lumbosacral 
strain.

Radiographic examination conducted during the October 2000 VA 
medical examination revealed mild degenerative changes at all 
levels, mild disc space narrowing at all levels and mild 
right lumbar scoliosis at L3-4.  The examiner stated that he 
believed that part of the appellant's low back pain was from 
the gouty arthritis with some degenerative changes.  The 
examiner further stated that the appellant's symptoms from 
the HNP cannot be directly related to the gouty arthritis.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In weighing the evidence of record in the present 
case, the Board is of the opinion that the weight of the 
evidence is against a finding that any chronic acquired 
lumbar spine disorder apart from the gout diathesis, 
including any herniated disc, had its onset during the 
appellant's active service.

The appellant contends that he suffered a lumbar spine injury 
while in-service and that he now suffers from a lumbar spine 
disc disorder.  However, where the determinative issue 
involves causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting his opinion because he is not a medical health 
professional and his opinion does not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The same is true of the appellant's representative.

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that he received 
in-service treatment for muscle spasms of the low back in 
1968, and that this condition resolved without sequelae.  
There is no medical evidence of record to establish that he 
suffered any low back disorder (other than gouty diathesis) 
that was other than acute and transitory.  There is no 
evidence of record that the appellant suffered from any low 
back disorder (other than gouty diathesis) to a compensable 
degree within one year of his separation from service.  
Degenerative disc disease was first demonstrated on CT scan 
in June 1984, after an occupational injury.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
the appellant's currently demonstrated lumbar spine 
disorders, including a herniated nucleus pulposus and apart 
from the service-connected gouty diathesis, cannot be said to 
be related to service by way of direct incurrence or by 
manifestation within the presumptive period, the Board is of 
the opinion that the claim for entitlement to service 
connection for a lumbar spine disorder other than gouty 
diathesis must be denied.  The Board also notes that the 
evidence of record is not in equipoise on the question of 
whether the appellant's lumbar spine disorder other than 
gouty diathesis should be service connected.

III.  Veterans Claims Assistance Act of 2000.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his claims by means of the discussion in the 
March 2002 Statement of the Case (SOC).  He was informed by 
the November 2000 rating decision that the medical evidence 
of record did not show that his current left knee symptoms 
and gouty diathesis symptoms more closely approximated the 
next higher rating.  He was also informed of the lack of 
evidence of an in-service disc disease process and that the 
evidence showed post-service injury that accounted for the 
disc disease.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded 
a VA medical examination.  In addition, the appellant was 
informed about the provisions of the VCAA in a letter sent by 
the RO in April 2001.  The appellant did not provide any 
information to VA concerning treatment records that he wanted 
the RO to obtain for him.  Therefore, there is no indication 
that additional relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the increased rating and 
service connection claims at issue in the instant case have 
been properly developed.  Under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  

Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, neither the 
appellant nor his representative has asserted that this issue 
requires further development or action under VCAA or the 
implementing regulations.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 10 percent for the 
appellant's left knee disability is denied.

Entitlement to an evaluation in excess of 10 percent for the 
appellant's gouty diathesis disability of multiple joints is 
denied.

Entitlement to service connection for degenerative disc 
disease, include herniated nucleus pulposus, is denied.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



